Per Curiam:

Appellant, Canadian Universal Insurance Company asserts the trial court erroneously denied its motion for summary judgment, contending it had no duty to defend respondent, Charleston Housewrecking Company, in an action for damages instituted by a third party.
We find appellant’s sole exception to be in violation of Supreme Court Rule 4, § 6, as it does not contain a complete assignment of error. “This defect is sufficient to warrant dismissal of this appeal.” Simmons v. Johnson, 279 S. C. 146, 303 S. E. (2d) 101, 102 (1983).
Accordingly, this appeal is dismissed for failure to comply with Supreme Court Rule 4, § 6.